Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 24, 2013

                                     No. 04-13-00082-CV

  RYDER INTEGRATED LOGISTICS, INC. and Ryder Integrated Logistics of Tex., LLC,
                             Appellant

                                              v.

                                   FAYETTE COUNTY,
                                       Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2010-CI-03779
                   Honorable Barbara Hanson Nellermoe, Judge Presiding


                                       ORDER
    This is an accelerated appeal. Appellee’s motion for extension of time to file its brief is
GRANTED. Appellee’s brief is due May 22, 2013. NO FURTHER EXTENSIONS WILL BE
GRANTED.



                                                   ____________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2013.


                                                   ____________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court